I declare resumed the session of the European Parliament adjourned on Thursday 15 June 2006.
I have to announce the recent death of our former colleague Joaquim Miranda, who was a Member of the European Parliament for eighteen years.
As you know, Joaquim Miranda was the Chairman of his political group, the Confederal Group of the European United Left, between 1993 and 1994, and also Chairman of Parliament’s Committee on Development between 1999 and 2004.
He was then with us until the end of the last legislature, for eighteen years of parliamentary work. His death is a loss to all of us. I invite you to observe a minute’s silence in his memory.
We will now deal with the only item on the agenda, the joint debate on the European Council report and Commission statement on the meeting on 15 and 16 June 2006 in Brussels, and the statement by the Presidency-in-Office of the Council on the six months of work by the Austrian Presidency that is now coming to an end.
. Mr President, ladies and gentlemen, let me begin by reporting on what emerged from last week’s European Council. This Council was the logical consequence of our concern that trust should be fostered between the institutions, that Europe be dynamised, and that some practical work be done for its people. It might be said that we did this under the heading of ‘from reflection to action’. This Presidency has opted for, and adopted at the Council, a twin-track approach, which involves, on the one hand, offering a Europe of tangible projects and, on the other, the revival of the constitutional debate, initiating public discussion on the future of Europe and breathing life into it.
For this Summit, we put together, on our own responsibility, a document listing over 30 practical projects, constituting, as a sort of ‘Agenda 2010’, the rich working programme for the EU in the coming years leading up to 2010. At the summit, we also discussed a number of quite specific projects, and some of those discussions have already been brought to a satisfactory conclusion.
Probably the most important of them was the Financial Perspective. It proved possible to conclude negotiations with Parliament on the Interinstitutional Agreement, and so the 2007-2013 Budget is secure. That is a respectable compromise: a total of EUR 4 billion extra for forward-looking programmes, a raised limit for expenditure, and also the setting aside of two Budget positions amounting to EUR 4 billion more: these things correspond exactly with the priorities that Parliament had set.
The second really important topic was the Services Directive, and this was a clear indication of our ability to reach agreement even on contentious issues. It is with reference to this that I would like to pay your House a particular compliment, for it was your House that in fact showed the way – indeed, it virtually smashed through a wall to create a doorway in so doing – in which a highly contentious issue can be resolved through successful liaison with the social partners. We spent a great deal of time behind the scenes with the two sides of European business and industry, who had been able, for the first time ever, to take part in the Spring European Summit, and I do believe that our cooperation with them was highly successful.
The third topic was the improvement of protection for European citizens when abroad and how to make consular cooperation more efficient. We have now been able to ensure a vast improvement in the coordination of consular offices on the ground, of any teams sent into a crisis zone, and of the deployment of transport when disasters strike. The report by Michel Barnier, which was delivered to me and to Mr Barroso at the beginning of May, has become the basis of a Presidency document that has enabled us to agree on a very precise programme of tasks for the next eight presidencies.
We have also made substantially better progress in our endeavours to set up a single visa centre and implement pilot projects in the transit regions of Ukraine, Belarus and Moldova that are intended to offer the most effective possible protection to asylum-seekers in their own countries. Provided that conditions are fulfilled, it should be possible to add the new Member States to the Schengen area by the end of 2007 or early 2008.
We had cribbed from the Commission the idea of a debate about the direction in which we should be going; the first, at the Spring Summit, had to do with energy, and over dinner at this one we had a free discussion of the issues of integration and migration, at which – although it was Mr Barroso and I who got the debate going, the star was the Spanish Prime Minister, Mr Zapatero, who gave a very interesting presentation on the current problems. I find this sort of free discussion on a new subject unbelievably exciting. This is one of the most important problems of our time, at any rate for the public in the states concerned, and I would also like to thank the Commission for all the considerable help it gives on the ground.
Now, working together with the Member States and with the Commission, we have put in place arrangements for the monitoring of the West African coast, where, at present, at a number of locations, crowds of up to 50 000 people – in many places – wait until the sea is calm and then, in suitable vessels, each equipped with GPS and laden with enough food for a five-day journey, set out for the Canary Islands.
This is an urgent matter, and one to which we cannot close our eyes. It was highly interesting to hear this free debate for the first time, and I agree with Professor Weidenfeld, who has said this in a recent interview: ‘The truth is that Europe is the most vulnerable continent of all, not only by reason of the waves of people who force their way into our countries or want to get in, but also of security problems.’ It should not be forgotten that we have, over recent weeks, made a number of dramatic discoveries that can certainly be counted as helping us in the fight against terrorism, although they also show how vulnerable Europe is.
The Council reaffirmed the importance of the European Institute for Technology, concerning which the Commission will be submitting a proposal before the end of this year, and the Institute will then be operational by 2009 at the latest. Our enlargement of the eurozone sends a vitally important message to the effect that the zone is open to all new Member States and that it is not some sort of fortress or ‘closed shop’. Slovenia will be joining it, and so the same course is open to all states that have carried out reforms.
I want to say quite frankly, though, that we must not interfere with the criteria. That is my personal view or the opinion of a majority based on the very serious debate we had about the criteria. I also want to be quite frank in telling your House that, if we do, the credibility of one of the most important projects in European integrations is in jeopardy.
We have made a start on the energy policy. An action plan for the 2007 Spring Summit is in preparation, and is intended to ensure security of supply for the consumer, while also having a considerable effect on the environment through the saving of energy and the use of renewables.
I am grateful to the Member States and the Commission for their willingness to go for a new approach to one subject that was of particular personal importance to me. I pressed for a special action programme to deal with rare diseases, particularly those afflicting children, such as, for example, systemic lupus erythematodes, MPS or other rare diseases, which result in terrible pain and in most cases death within a matter of a few years. There are so few patients spread across all the European countries that no effective programmes to help them can be developed on a national basis. The Commission will now play a coordinating role, and the Seventh Framework Programme will develop effective interventions that will bring real added value for the public. I see this as a really important thing to do, particularly since the persons concerned are so seriously affected.
The Spring Summit set in motion a number of important developments in the field of youth unemployment, with opportunities for training and further education, the possibility of every young person finding employment within six months, or, by 2010, within four months. This European Council also saw the sustainability strategy, a completely revised and comprehensive instrument, embodied in a resolution. This environmental compatibility strategy is a quite essential element in the European model for living and is therefore something that we will affirm in the long term.
Let me now turn to the subject of the citizens’ Europe and the constitutional debate itself. One year on from the adverse referendums in the Netherlands and France, it was our task to evaluate them. First, though, we have to allow the period of reflection, which has generally been ridiculed as a pause for reflection, with more pause than reflection, to be completed. That period may have been necessary – for it allowed us to take soundings to gauge how we may proceed – but it is not enough. Reflection is not enough; what we need is action. We also need a very clear timetable for how we move on from here. We also know that new elements need to be incorporated in the text of the Treaty. It is difficult to imagine another vote on the Treaty as it stands, and that is why it needs new elements, although they must not touch upon its substance.
It was important that this distinction be highlighted, and the discussions at the European Council did a good job of that; not one single member of the Council questioned the substance of the constitutional treaty – I shall have more to say about that later on – and that is something I see as one of the major achievements of this period of discussion.
I can tell your House that the German Presidency will therefore, during the first six months of 2007 – the deadline has been deliberately left open – present a report on the state that discussions have reached and on the possible further developments. The new element – and this I say on my own personal responsibility – can be either a name, an interpretation, an annex or a matter of method. That will need to be discussed, but I do believe that the substance must remain unchanged.
Further decisions will be taken on the basis of the report by the German Presidency, and a timetable has been set for them, so that this stage must come to an end by the beginning of the French Presidency at the latest – the earlier the better. It may even be earlier than that, but it must be in the second six months at the latest.
Something very important – and in this we have taken up an idea and a suggestion from Mr Barroso – will be a special meeting of the European Council to celebrate the fiftieth anniversary of the signing of the Treaties of Rome, and this will be held in Berlin on 25 March 2007, on which occasion it is intended that the European social model should be defined in a statement that will be significant in much the same way as, for example, the Declaration of Messina 50 years ago.
During this past six months, we have been able to clarify a number of matters concerning enlargement and also to take it further. Over this period, we have – as the Council Conclusions reiterate – underlined the accession date of 1 January 2007 for Bulgaria and Romania. At an informal meeting specifically for foreign ministers from the Balkans, we have laid down and underlined the prospects for their accession and for that of all the Balkan states. We have made a start on negotiations with Croatia and Turkey, confirmed Macedonia’s status as a candidate, and signed the stabilisation and association agreement with Albania. Following the success of the referendum in Montenegro, we have recognised that country’s independence, and we are now, together with the Serbs, giving consideration to a special plan of action, similar to that for Croatia, which will enable us to offer the Serbian people a perspective at a time of great difficulty for them.
We asked the Commission to define, at this European Council, what is meant by ‘absorption capacity’, and I am quoting the conclusions of the October 2005 Council with regard to the commencement of negotiations with Turkey and Croatia when I describe that as a vitally important condition for the accession of new Member States. That must not be allowed to become a mere rhetorical phrase, but must be a living concept, and one backed up by verifiable criteria. The intention is that this special report should be presented this autumn, simultaneously with the annual progress report on enlargement.
The third topic was how to simplify the Union and make it more efficient and more open. The debate on the future of Europe, the ‘Sound of Europe’, the ‘Europe begins at home’ subsidiarity conference, the upgrading of Europe Day, and the discussions with young people, artists and opinion formers in the Café de l’Europe, saw us, to some degree, breaking new ground. Together with the European Parliament and with the national parliaments, we have staged a very large number of events, and, most importantly, hosted a major informal meeting of foreign ministers in Klosterneuburg, the results of which I can inform you about in brief. In order to further improve working methods and comitology, we worked very hard – as I, at the outset, promised that we would – to get the Council, when acting as legislator in the codecision procedure, to take its decision openly and in public, and actually succeeded in this. It was difficult – and I will be quite honest in admitting that certain Member States were very hesitant about it – but we did accomplish a quite crucial forward movement, and one that your House has consistently demanded.
It is also envisaged that the European Parliament will have a major part to play in the comitology procedure, and, while the practical implications of that are understood by nobody, I do know that this was something to which you attached great importance. Mr Winkler, our Secretary of State, who is sitting behind me, spent veritable hours on end in finding a way in which we could move forward together on this, and I am most warmly appreciative of his efforts. He spent more time in the European Parliament than in Austria.
Most of all, he ensured that your House will have an equal say with the Council in decisions reached under this procedure. What is now needed, of course, is for these provisions to be given practical effect. As regards subsidiarity, we have ensured that the national parliaments are more involved. As regards better – which means less – regulation, we have, in what was another initiative on the part of the Commission and of certain Member States – ensured that we will discuss how we move forward at the 2007 Spring Summit, when it is to be hoped that we will be able to agree on a saving target amounting to a reduction of 25% in administrative expenditure. It is of course the Commission that will submit proposals for this.
As I draw to the close of my remarks, I would like to say something about a number of important contributions to European internal policy. What always matters most to the public, of course, is what the effect is on the creation of jobs, and what I, personally, am happy about – and this is not, of course, something for which the Council can claim credit, but primarily the result of economic trends and also of the Member States’ policies – is that, in June 2006, there are over 2 million more jobs in Europe than there were in June 2005. That is a good result for the new Lisbon Strategy, and one we can show to the world.
It also demonstrates that our ambition of creating 10 million more jobs by 2010 is a realistic one if the conditions are right and if we do our homework properly. It was very important to me that we should reinforce national ownership and political responsibility and that we should hold to account the ministers within whose remit the internal market and the implementation of the Lisbon Strategy fall. I have written to all the Member States and talked with their representatives in person. I am glad that we are able to congratulate six more Member States who have appointed as coordinators their ministers for the internal market, one of whom, I might add, is Mr Bangemann, our own Minister for the Economy and Labour, which brings our number up to fifteen. It is to be hoped that the other ten will join us. I would also ask your House to do a bit of advertising for national ownership back home.
Something else that was important was, of course, the research programme; now that the figure has reached EUR 54 billion, there is something like 60% more available in research funding. Small and medium-sized businesses have been strengthened; the European driving licence is up and running; the European infrastructure costs directive has been adopted in these past six months, as have the trans-European networks. Next week – on the last day of the Austrian Presidency – the first ground will be broken for the test tunnel for the Brenner Base Tunnel, which is probably the largest and most important infrastructure project to have been planned – and also co-funded – by Europe. Public local transport, public services and services of general interest are another area where we in the Austrian Presidency have been able to produce a very good consensual solution. In terms of relations with third states, there has of course been the summit meeting with Japan, another one with Russia, and tonight and tomorrow, of course, one with the Americans, about which I am sure I will be able to say something more in the course of debate.
It has to be conceded that, a year ago, there was sadness in the air, and with good reason; the budget had failed, the Constitution was on ice following two failed referendums, and terrorists had detonated bombs on London’s buses and underground railway. The services directive was proving nightmarish, especially for the trade unions and for small and medium-sized businesses, and there were deep chasms between the Member States and one another, between them and the institutions, and – most of all – between the citizens and Europe. I certainly do not wish to claim that all these things have been resolved – far from it – but I do want to say that we are now financially secure for the next seven years. The services directive seems to have sorted itself out to everyone’s satisfaction. In the course of the year, five more Member States have ratified the constitutional treaty and another is due to do so in the autumn, while two others have told this European Council that they are giving consideration to this course of action, and none of them have questioned its substance.
I would like, then, to say a big ‘thank you’ for what Team Europe has done over the past six months, firstly to the European Parliament, where members of the Austrian Government have put in an appearance on over sixty occasions, and our statisticians tell me that this amounts to the highest turnout of all presidencies bar none, but I would like most especially to thank your President, Mr Borrell, for his cooperation, his friendship and for the suggestions he has constantly been making. I would like to thank the group chairmen for the many discussions we have had, whether in the groups themselves, here in your House or in the committees. I would like to assure the Commission of my respect and my friend Mr Barroso of my gratitude, with the same also to Mr Solana, the General Secretary with responsibility for external policy, to the Council Secretariat and, last of all, to my own team. I can say to you quite honestly that it has been for us a real joy and honour to hold the presidency of Europe for six months and to work together with you. You have no cause for fear, for the forthcoming presidencies have, of course, enough to do already.
After all, our anthem is the Ode to Joy, not an ode to sadness, so, as this Austrian Presidency draws to a close, we should simply say: Let us bring a bit more joy into the work we do. Thank you very much.
So we should be cheerful, Chancellor, and thank you for your speech. Before giving the floor to Mr Barroso, I think that I should take this opportunity to thank not only yourself but also your Ministers and all of your staff for the excellent way in which you have cooperated with the European Parliament during your Presidency.
I must stress that this thanks is not only personal but also goes to all of the people, both men and women, who have supported you and your Ministers when you have attended Parliament and in the work that is done behind the scenes.
Thank you for your three debates here in the European Parliament; thank you also for the two debates that you took part in at the Forum between national parliaments and the European Parliament, and of course thank you also for the speed with which your Ministers made progress on one of the most complex issues, which you referred to, that of committee procedures. Their work was done quietly, silently, and was meticulous and detailed, overcoming some of the most longstanding obstacles to greater participation by the European Parliament in the task of legislation.
. Mr President, I wish to begin with an apology as, contrary to all principles, I cannot stay until the end of the debate, because I have a long-standing commitment to be present in the Belgian Parliament, where I shall meet both chambers – the Senate and the Chamber of Deputies. The Commission will be represented, as usual, until the end of the debate and we are always ready to answer any of your questions.
Let me start by telling you that I think this last European Council confirmed that we are really moving forward in Europe. Last week here in the European Parliament we discussed how this European Council offered a real opportunity. It gave us all a chance to confront the sense of pessimism sparked by the ‘No’ votes on the Constitution and to challenge again the mistaken perception that Europe is at some kind of standstill. Yes, it is true that we have problems and we have important problems to solve, but it is not true that we have been paralysed. So this European Council was important to show the way forward to a solution to the institutional issues we still face; to give our citizens a clearer idea of how to move ahead to a more democratic and more effective Europe. The European Council confirmed that we are now moving from a period of reflection to a period of engagement. It set out a series of key actions which add up to a major programme of action and it agreed how and why we should take the next steps towards an institutional settlement.
I should like to pay a very sincere tribute to Chancellor Schüssel for steering the European Council so effectively. I should like to congratulate him, all his colleagues, the members of his government, the permanent representative – all his team – for a very successful Presidency. I think, with the great Austrian sense of composition, the Austrian Presidency made a very important contribution to our common project. I think – and I have said it before – that it was a Presidency full of substance and style, and I thank you very much for that, Chancellor Schüssel.
I am also proud that the Commission was able to contribute so much to this European Council, feeding the debate with ideas and pointing the way forward. The European Union is now pursuing the twin-track approach that was set out by the Commission in our document of 10 May: first, pressing ahead with delivery of concrete action in strategic policies; and second, drawing on the lessons of the past year, moving ahead on a step-by-step approach towards an institutional settlement. It paved the way for action across a wide range of policies. To pick just a few of the points, security, freedom and justice for our citizens constitute a real priority for the European Union.
Member States agree that more needs to be done at European level addressing problems such as illegal immigration, trafficking of human beings, terrorism and organised crime, while guaranteeing respect for fundamental freedoms and rights. As Chancellor Schüssel said, there was a first orientation debate – which was very useful – regarding the issues of migration and integration.
Unanimity is holding up moves to make security and justice more effective and fairer across Europe. I should have liked the European Council to agree without delay the use of Article 42 in the existing Treaty. That was not yet possible and I regret that. However, it was possible to leave the door open to use the bridging clauses for freedom, security and justice. Of course, we shall have to look at this on a case-by-case basis. I have no problem with that, because the argument for change is compelling and I am convinced that change must also include moves to codecision to allow proper democratic scrutiny.
The momentum was stepped up still further on our economic, social and environmental agenda. There will be much more to come on this between now and the end of the year on innovation, energy, emissions trading, the European Institute for Technology and on very important projects for a Europe of results. For instance, as Chancellor Schüssel has already said, some of those projects will be followed by a group made up of the forthcoming presidencies. For instance, our European response for civil protection will be based, hopefully, on the very good report presented at my request and at the request of Chancellor Schüssel by Michel Barnier.
In particular, the European Council endorsed the Commission’s proposal for a fundamental review of the single market and the programme on sustainable development. The Council rightly stressed the social dimension of the Union’s actions and welcomed the Commission’s intention to take stock of social realities in the European Union. This work is already under way and during the first half of next year we expect to present, together, our fundamental review of the obstacles still remaining to the internal market and our assessment of the social situation in Europe, which, of course, also includes an analysis of the demographic challenges that Europe faces. We are, as you know, already working hard in that area.
Enlargement is a profoundly important issue for our Union. I welcome the fact that the European Council reaffirmed the common objective to welcome Bulgaria and Romania in January 2007 as members of the Union if they comply with all the conditions that were clearly set.
The Council also restates that the future of the western Balkans lies in the European Union. As I said to you last week, we must ensure that the European Union does not simply enlarge by default. We must ensure that the Union is able to function politically, financially and institutionally. The European Council faced this issue head-on and later this year we will have a detailed debate to clear the air and to leave no doubt about how we can build a strong Europe with enlargement.
We took a first step towards enlargement of the eurozone as well. Slovenian membership of the euro is a real sign that the dynamism of European integration remains strong. It is, of course, very important for Slovenia, but it is also important for the European Union as a whole. The enlargement of the eurozone to include one of the new Member States is an extremely important and positive step in the European Union’s economic and monetary integration.
There was also a commitment to get the most out of our external policies through more efficiency, coherence and visibility. This is not just political correctness: the Commission’s proposals in its ‘Europe in the World’ document can play a real part in helping to realise Europe’s global potential.
I also warmly welcome the fact that the European Council agreed on a programme of transparency, including legislating in public on all legislative acts to be adopted by codecision. The Council also endorsed the Commission’s policies on better regulation and the role of national parliaments, important measures to improve the way we do our work and to make the Union function better. All these areas – transparency, better regulation, subsidiarity – are crucially important to show that the European Union is not, and should not be, the bureaucratic thing that our opponents sometimes present and that we are not remote and we really wish to engage with citizens. Because, as I have often said, we have to understand that today the only way to build Europe is not in a bureaucratic or technocratic way, but in a really democratic way.
By any reckoning, this is a Europe of results, a Europe making a real difference on issues facing Europeans every day. But where the European Council took a new direction was in showing that the institutional issue is not dead, dormant, asleep, or whatever word the euro-pessimists might use. There is no question of abandoning our conviction that institutional reform is essential. Everyone around the table in the European Council recognised that the case for institutional change has not changed; it is just as pressing as when national leaders put their signatures to the Constitutional Treaty. The European Council confirmed, as I have said very often, that the Nice Treaty is not enough, that we need an institutional settlement for our enlarged European Union.
As the Commission set out last month, we should take a . After all, that was always the method in the European Community since it was founded almost 50 years ago.
The European Council has asked the forthcoming German Presidency to present a report to the June 2007 Council, which will contain an assessment of the state of discussions and explore possible future developments with a view to concluding the process by the second half of 2008.
I welcome the endorsement by the European Council of the Commission’s idea of a political declaration to be adopted in Berlin on 25 March 2007. When I speak about the institutional rules, I have to be very clear. What we need is not just a change of the rules to be more efficient, but also a confirmation of our values, and this is, of course, the substance of the Constitutional Treaty.
The Berlin Declaration of March 2007 must be more than a commemoration of past achievements. It must be a restatement of and a recommitment to our values and ambitions, looking to the future for an enlarged Europe. It must include a commitment to deliver. We do not need a long text – that is why I have always spoken about a Messina-type declaration, because it was a very short, well-written text – but we need a deep reflection and a real debate about the priorities of Europe.
Europe has moved on hugely in recent years and we need to set out the highly political nature of European integration today. I believe that it is critical that we will sign this together as a collective act of will, and that the European Parliament will sign that declaration, alongside the Member States and the Commission, as proof that the European Union and its institutions are working together towards the same goals. We have to build this Europe in a spirit of true partnership.
We cannot be complacent. If we are to use these opportunities and to take the steps needed, we must be more active, we must look for creative solutions to the institutional questions, we must continue and intensify dialogue with our citizens about where Europe is going next. We must press ahead with a vigorous policy agenda: a Europe of results delivering the policies our citizens need.
Last week’s European Council gave us renewed confidence that solutions are forthcoming. I should like once again to thank the Austrian Presidency, because it is true that Europe is about an internal market; it is true that Europe is also about a political project; but the Austrian Presidency reminds all of us that Europe is not only about the market, or about regulations: Europe is also about values, music, literature, culture and our European way of life. As I said at the start of the Austrian Presidency – when our Austrian friends chose that beautiful logo with so many colours – it was crucially important to change from the dark grey of most of the discourse in Europe to a more confident colour, not because we are irresponsible optimists, but because if we want to lead we have to lead with confidence. We cannot lead if we are pessimistic, and that is why we need to show Europe a new way of defending our values in a more globalised world. I believe that is the right way for Europe to move forward.
. Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, in his first sentence, the President of the European Council stated that it was, and is, his intention to promote trust – and that is the most important thing within the European Union: promoting trust. Our continent is a complex one, and unless we succeed in bringing the various participants together through trust, this continent does not have a future. I would, then, especially like to thank you, Chancellor Schüssel, for making a success of promoting this sense of trust between our institutions and also between our citizens. Our task is to listen, then understand, bring individuals together and then act together.
I will never forget the meeting that we, the chairmen of the parliamentary groups, had with you last December in Vienna. At that time, we informed you of the preconditions under which we, as a Parliament, would be able to give our consent to the financial perspective. We said that we could not agree to what had been decided by the Heads of State or Government, but that we instead wanted to do something to bring together young people, in particular. We wanted more transparency and more control over expenditure, and all of this was achieved by means of the Interinstitutional Agreement. It was due to us being so candid with you, and due to you listening to us because you understood our conviction, that we were able to come to an agreement in the end. For this reason, I would like to express my sincere thanks to you, while also thanking the Commission and its President, Mr Barroso, for their support.
As regards the Services Directive, we also take some pride in the fact that we, as a Parliament, not only succeeded in bringing about a decent compromise, but also in using this as a basis for the Council of Ministers’ decision. Mr Bartenstein, it was a sensible decision to invite members of the European Parliament to your informal meeting of ministers, thereby facilitating an exchange of views.
The constitution has now been mentioned. Our Group of the European People’s Party (Christian Democrats) and European Democrats always believed that we needed this treaty. If we have objected from the outset to declaring this constitution as being dead in the water, this has been because it has to form the starting point for a final solution. This not only concerns Germany and France, but also the presidencies of Finland, Portugal and Slovenia. Everything is connected. If a link in this chain breaks, there will be nothing for the big countries to work on either and, consequently, the work of Portugal, Finland and Slovenia is just as important as that of Germany and France, from which, naturally, we expect something special. We would like a result by the time of the European elections in 2009.
There has also been frequent mention of 25 March 2007. We need joint action and I would particularly like to express my thanks to Commission President Barroso. At this point, I would like to propose that we appoint a political working group made up of a representative from the European Parliament, a representative from the Council and a representative from the Commission, so that we can decide jointly on how the days in the run-up to 25 March, and after it, are to be organised and planned. This is because there will not just be a summit taking place in Berlin involving the Commission and Parliament, but also, without doubt, something else happening in Rome. Above all, we have to work together on preparing the declaration, which will be a model for Europe’s future, and it is for this reason that I am proposing this working group at a political level.
Chancellor Schüssel, tomorrow, or even this evening, you will have a meeting with the American President, together with the President of the Commission. We should make it clear that Europe is America’s friend and partner. We must achieve a result in the Middle East. We have confidence in the Israeli Prime Minister, Mr Olmert, and in the Palestinian President, Mr Mahmud Abbas. The peace process is needed there and it should be set in motion together with our American friends. However, because we are America’s friend, you must also be very resolute – and in this you have the support of our Group – and make plain your views on Guantanamo – which we believe to be incompatible with the principles of law, so you can tell our American friends that too.
We must look to the future. While I very much welcome President Bush’s visit to Hungary in memory of the 1956 Hungarian uprising, we must also keep one eye on the present. I have just met Belarus’s opposition leader, Mr Alexander Milinkevich. In our meetings with the Americans, but also within the European Union, we should make it clear that we support democracy in Belarus, home of Europe’s last dictator, and that we are opposed to questioning the country’s independence. If there is to be a referendum today on an affiliation or union with Russia, we say ‘No’ to such a referendum, because the result under a dictator is already a foregone conclusion. If we want democracy in Belarus, then democratic parties first need to build a democratic state, and we can take it from there. We should also do everything possible – including through the media – to support democracy and civil society in Belarus.
Now to my final remark. I was the long-suffering leader of the parliamentary party back in 2000 when the issue was raised of how to deal with Austria. As the Group of the European People’s Party (Christian Democrats) and European Democrats, we always believed in the Austrian Government, and in its Federal Chancellor, Mr Wolfgang Schüssel, in particular. This trust has now been justified and I hope that those individuals who were critics at the time are now big enough to say ‘thank you’ and show their appreciation for Mr Wolfgang Schüssel and the Austrian Government.
. Mr President, Mr Poettering waited until the last minute! We have been sitting here all this time, asking ourselves when election campaign support would finally arrive. It came at the final hour, but that is how it should be, so we will allow it.
Chancellor Schüssel, I want to start by saying thank you to the Austrian presidency for its fine work. You made reference to the fact that your team set a record in terms of attendance. I have otherwise been very critical of the Council presidency’s attendance, but must certainly admit that the Austrian Council presidency was present in this House and available for dialogue. I also want to say clearly on behalf of our group that Mr Winkler was frequently present in the European Parliament, and came away unscathed from the experience. Thank you very much for this, Mr Winkler.
When we listen to you, Chancellor Schüssel, or to the President of the Commission, things start to become more agreeable, given that in every third sentence of your speeches, you talk about social cohesion, social responsibility in Europe, the importance of social policy and the decision that the Services Directive entailed, and which points the way ahead. We can sense it: the neoliberal spirit of the time has passed, thank goodness. The Commission and, above all, the Council presidencies, are increasingly coming to the realisation that economic and monetary union in Europe will not succeed unless supplemented by social union. In this respect, the Austrian presidency has been a step in the right direction. That we should hear this from the mouth of the President of the Commission is for us a cause for satisfaction, at least for the moment. It does show, however, that there is much to be done for the future.
Our parliament has amended the Services Directive. Mr Bartenstein, our thanks have already been expressed to you and I, too, wish to thank you for the invitation accorded to members of the European Parliament – I can no longer recall where it was, Graz or somewhere else, it is impossible to remember all those beautiful places with monasteries and other things where people go skiing. It was good that you invited Members of this House, thereby demonstrating that you are bearing in mind the parliament’s prerogative in this legislative process.
One thing is clear, the Services Directive is the first instance in the history of the European Union of a directive having been written by Parliament. The neoliberal composition which Mr Bolkestein presented to us was not a workable proposition. It is gratifying that, given the heterogeneity of the right wing in this House, particularly that of the Group of the European People’s Party (Christian Democrats) and European Democrats, the socially responsible elements in that group followed our lead, our rapporteur and the line we have taken. What is even better is the fact that the Commission has not made any amendments, and the crowning glory is that the Austrian Council Presidency has also put its stamp on it. Congratulations on this social progress in Europe, which has been achieved with the help of the European Parliament.
You were right to point out that a range of matters have been finalised in the Councils of Ministers. Yes indeed, the Councils of Ministers act and make decisions. The specific work undertaken in the Councils is working. What is not working is the Council of European Heads of State or Government which, as a rule, does not decide on anything. What has now been decided on is positive in one aspect. I will certainly admit that the declaration of support from all of your counterparts regarding the substance of the constitution that you have presented as Council President has been positive. I could scarcely believe it when I saw the press conference on TV when you said that they had all declared their support for the substance of this constitution.
The question can certainly be asked as to why your fellow Heads of Government so seldom do this in public, why they only do things behind closed doors and leave you to it. Mr Vanhanen sets a good example, and has himself declared his support for this constitution. I think it is tremendous that Mr Jacques Chirac too has declared behind closed doors his support for this constitution, and has now been joined in this by Mr Jan Peter Balkenende as well. Had they done this more openly during the elections in France and the Netherlands, Europe would now be one step further along the road. The key point is that they do it furtively. It is good, though, that the substance has been preserved. It is also clear to everyone in this House that it is on this substance that we have to build. The only problem is that we are now losing another year, time we urgently need to implement the reform steps inherent in the constitution, the basic prerequisite for the EU’s economic and social success, as well as success in terms of its enlargement. Again, these reforms have been postponed for another year. This is the less satisfactory message emanating from this Council.
I wish to finish with a comment on the forthcoming EU-USA summit. In addition to the success surrounding the positive declaration of support for enlargement to include Bulgaria and Romania, which our group expressly welcomes, given that it is a positive sign of the dependability of European policy, you made a clear statement on Guantanamo, and on that we congratulate you. As I said last week, Guantanamo is a lawless zone which cannot be tolerated by a community based on the rule of law. I hope that you will, tomorrow, say that with the same clarity to the President of the United States.
Mr President, ladies and gentlemen, we have heard a piece of Mr Poettering’s election campaign and an entire speech from Mr Schulz’s election campaign. That is refreshing for this House; and also the idea of turning the Presidency into an electoral campaign is something quite new. However, Mr Schüssel, Mr President-in-Office of the Council, from an artistic point of view your Presidency has been a complete success. There was a Presidential logo – those beautiful ties you are all wearing – and there was music; there were paintings and wonderful dashes of European colour. This aspect of the Presidency really has been very pretty. In sporting terms, too, there have been great successes. You have organised a football tournament in which Austria has not only played, but also won, as I have heard. Congratulations, and I suspect that this really has created more public interest than many a political decision, sad as this may be.
The tone of the Austrian Presidency has been calm. You have always made yourselves available to the European Parliament; warm thanks are therefore in order. Recently some important political sagas have been brought to a conclusion: the Interinstitutional Agreement, for example, or the Services Directive. Last week’s summit, however, was unfortunately barely visible. The informal motto almost seemed to be: we will meet up, and no one will notice.
From this we may conclude that the European Heads of State or Government need a reality check. The EU has already had a pause for thought for one whole year, and now this is just going to continue. Now there is a timetable for the route map and the period of reflection is to be followed by a period of results. It sounds good, but the sad reality is that no one is listening. The game is blithely continuing: when Europe produces a good policy, national governments proudly take the credit; when a bad policy comes along, they say that Brussels decreed it.
The European Heads of State or Government must realise that the Constitutional Treaty – that you, Mr Schüssel, and your colleagues signed in 2004 – cannot enter into force like that. I was therefore glad to hear you say that there was at least a shared view that the substance of the Constitutional Treaty should be retained, but not necessarily the Constitutional Treaty itself in this form. Why then does the Council not just say this openly and clearly, and why does it not direct its ideas and energy into finding out what should be done instead?
The Group of the Alliance of Liberals and Democrats for Europe supports a Constitutional Treaty that clearly specifies the division of powers between EU Member States and the European institutions, and that describes the basic rights and values that bind us together. The sooner the Council deals with this reality, the sooner the dialogue with citizens can really begin.
In this context I would like to emphasise to you, Mr Schüssel, how very happy we are that you got your own way, so that many Council meetings will now be made accessible to the public. Our group has always fought very hard for this, and during Mr Blair’s Presidency we confronted him very clearly with this wish. Once we even greeted him with placards as he entered this Chamber. He wanted to ignore us, but did not succeed.
We welcome it all the more that you have resisted British pressure and that you have enforced the principle that transparency will now prevail - for it is the citizens’ right to see who says what or who decides things in their name. This transparency is an important precondition for trust in the European institutions.
That the Council has not, however, dealt with the European Parliament’s concern – namely the Strasbourg question – this is, to put it bluntly, a disappointment. Using a letter to dismiss this – admittedly very difficult – issue just testifies once again to remoteness from ordinary citizens. It is a clear admission of failure, too, that the two largest groups immediately submit.
The citizens’ initiative www.oneseat.eu continues. In just over four weeks on this website, more than 600 000 Europeans have signed their names and called for just one seat for Parliament. We also regret that there has been no progress on deregulation. The stipulated joint programming, whereby the institutions say together what should be done, has been blocked by the Council – even though it would be a step towards transparency and responsibility. These so-called concordance tables – another piece of EU jargon - have also been blocked by the Council, even though they would show precisely what is to be expected. They would let people know what was decided in Brussels, and what the national governments add on top – a very important step.
Europe may have become calmer, but hopefully not too calm, because it must be heard so that the citizens can enter into a dialogue with it.
. – Mr President, ladies and gentlemen, I should like to thank the Austrian Presidency and Chancellor Schüssel. Although we are often in disagreement, I must acknowledge your friendliness, as well as the approachability and courtesy of your staff. Contrary to the view expressed by Mr Poettering, I am convinced that the experience gained in 2000 served to strengthen the European ethos of your government and that it was an important experience not only for yourself but also for the whole of Europe. In this connection – I refer back to the question of human rights – I should also like to request that you remind President Bush, when you next meet him, about the problem of the CIA flights. You have not discussed the subject with us; I should like to know whether you will discuss it with him instead.
I should now like to examine this Europe of results, which you have spoken about and which Mr Barroso has also mentioned. We gave a warm welcome, at the beginning of your Presidency, to your proposals and the enthusiasm you showed for the Constitution. What results do we see today? We find ourselves in a period of limbo and prolonged silence, with a Presidency that, contrary to its mandate, has not submitted an interim report nor sketched out a ‘road map’ with constructive contents. All this has contributed – let us not hide the facts – to the transformation of the main Parliamentary forum into a pleasant talk show.
At this juncture I should like to make an appeal to my fellow Members. It emerges from this Council’s conclusions that no involvement of our citizens or associations is envisaged concerning the proposal submitted by the governments. I fear in part the solemnity of the March meeting. Let me remind all of you that no crowds gathered in Rome on 29 October to celebrate the signing of the European Constitution. I do not want this declaration, like other things, to remain just a matter between ourselves, and I do not want us to often find ourselves discussing Europe in something of a vacuum. We must stop waiting for the governments to act and take note that the national parliaments for their part, or rather their leaders, sometimes seem more interested in protecting their own privileges than in playing for the European team. We must stop sheltering behind the ratifications: everyone, including Mr Schüssel, is now talking about modifying the text. We are the only ones not doing so. We must instead draw up a clear proposal in order to meet the next deadlines.
Mr President, I am very sorry to tell you too that this Presidency will be remembered for an unprecedented increase in the European budget for research into nuclear power, with the result that a continent almost entirely lacking in non-renewable energy sources has decided to favour, with investments four or five times higher than before, a dangerous type of technology rather than confronting the problem of energy efficiency and renewable energy. This does not seem to me to be an impressive result for the Austrian Presidency.
You have also mentioned the Brenner tunnel, though we would frankly have found the ratification of the Convention on the Protection of the Alps and the Protocol on Transport much more useful. I know that you tried in vain to convince the former Italian Government about this and I hope that you will have more success in this final week with the present government.
Concerning sustainable development, it seems to me that the sole feature of the Council conclusions is a wearisome repetition of objectives, already stated and restated – objectives that unfortunately have not been met – and that little is said about practical measures that should instead be taken. Moreover, the exceedingly timid reference concerning the ecological footprint and the commitment to reduce our consumption of resources by 3% per year has been removed from the conclusions. All this, Mr President, is completely in line with the policy of the Barroso-Verheugen duo who, unless they adopt a different line of conduct, are in danger one day of receiving the ‘Attila the Hun Prize’ for Europe.
One more thing, Mr President, very quickly: it is not true that immigration was discussed for the first time at the last European Council. I should like to point out the very important Council in Tampere and the one in Seville; positive, not merely repressive, measures to deal with immigration were discussed at both of these. I should like to point out that the only way of truly confronting and solving the problem of immigration at European level is to conclude agreements with third countries. We need to help them to escape from under-development, as well as define clear European policies for legal immigration into our continent. That is the only route to take.
– Mr President, there is at least one decision with which the last Council has obviously made history in a small way, and that is the decision to hold codecision procedure meetings in public in future. I think this is a good decision; it is one that we support and it should actually increase transparency among the institutions.
It is an important step and it should be supported by many people, precisely in this difficult period in which the EU finds itself. However, I do ask myself why the Heads of State or Government of the EU Member States themselves try to frustrate this intention, by making announcements to the citizens of the EU that are precisely the opposite of thoughtfulness, insight or correctives to previous policies. The conclusions of the Presidency, under the headings ‘Europe listens’, ‘Europe at work’ and ‘Looking to the future’, are as follows.
I know I am exaggerating here, but that is indeed my intention: firstly, Europe means those who govern the European Union, not the citizens of the EU and not all the people who live in the EU; secondly, those who govern continue the same policies and implement existing policies under the motto ‘faster, further, better’; and thirdly, looking to the future is understood as conforming with the challenges of globalisation and demographic change and successfully implementing the Lisbon Strategy.
These conclusions are hardly surprising, but they are not very helpful as a step-by-step solution to the backlog of problems in the European Union. On the contrary, precisely these intentions will make the social, environmental and global problems even worse. I would very much like to remind you of the European Services Directive: in our view, it is a sell-out and it does not achieve what you claimed a short while ago. Especially alarming is the fact that, under the subheading ‘Promoting freedom, security and justice’, most of the measures aim at more surveillance, more repression, more protective bulwarks or rather Fortress Europe, and the implementation of a migration policy whose central priority is to treat people like economic goods.
The Council’s response to the tragedies involving refugees in the Mediterranean is to set up so-called ‘rapid border intervention teams’, a term that seems to imply - particularly in English - sending in commando troops against refugees. Just as alarming is the fact that, under the further subheading ‘Promoting the European way of life in a globalised world’, an out-of-date energy policy is bound up with the common foreign and security policy and the European security and defence policy in such a way that others in the world could feel threatened by this.
Now this certainly proves very well that those in power do not consider sustainable development to be the democratic resolution of social, environmental and global problems. The meeting of the European Council has, however, in my view made it just as clear that the period of reflection has not in any way been used to identify the reasons why the Constitution was rejected in the referendums in France and in the Netherlands, let alone to react to this in some way. I think that a different type of politics and a different basic substance must emerge clearly, from the Constitution. I find this lack of action arrogant and it will not be accepted by many citizens. Of course the year has been used to continue cheerfully with the development of the internal market for armaments and to progress in matters of surveillance, repression and protective barriers.
The way in which worthy preparations are now made for the 50th anniversary of the Treaties of Rome should make us think. Rather than turning it into just another festival, we should be using this special occasion to give real thought to the future, together with our fellow citizens.
. Mr President, first of all I want to put on record my thanks to Chancellor Schüssel, to Secretary-of-State Winkler and to all the Ministers and the Permanent Representative from Austria for their tremendous work over the last six months.
As you can see, Chancellor, despite the fact that you took on board some of the ideas Parliament spoke about; despite the fact that you included parliamentarians with regard to decision-making; you still get criticised for not being here enough or for not doing enough within Parliament. However, being familiar with parliamentary democracy yourself, you know that eaten bread is soon forgotten and it is good to hold back some of the spicy and sugary stuff until the very end of the Presidency!
When we look at the Council meeting and the results from it, there have been some successes. However, the most important area which has been outlined during the Austrian Presidency has been one of realism, of doing things that are achievable, of not ignoring problems that are there and trying to build a consensus to try and solve them, as well as taking the sensible attitude that this cannot be solved just in six months. It requires a longer approach; it requires more involvement of other presidencies; it requires more involvement of other Member States.
I think that one of the biggest difficulties that we face within the European Union is when we speak about speaking to citizens, when we talk about speaking to citizens in Parliament, who is best placed to speak to the citizens? Who has the best capacity to ensure citizens understand exactly what is happening at a European level?
With all due respect to the oratorical elegance and linguistic ability of the President of the Commission, and all of my colleagues within the groups here in Parliament, I would be useless speaking to a German audience with regard to what Europe does for them. But I am convinced that I can bring the majority of Irish people on board with me, and in every other Member State it is the same thing. Irish representatives, Finnish representatives, German representatives, Austrian representatives, French representatives must speak to people to tell them what is required. But they must speak with honesty, not using double-speak or with forked tongues. We have already seen that in France and in Holland during the referendums on the Constitution. People were throwing out ideas saying the Services Directive was going to destroy the European social model – a complete lie! A lie that was perpetrated by people simply for political means.
Now I have no difficulty with having a political argument on ideology with anybody. But if we are going to speak about the future of Europe, then that future has to be based on honesty, on facts. I think one of the biggest dangers that we face for the future is that we have failed our citizens and failed our people in terms of telling them exactly how successful Europe has been, how good it has been for them not only in peace, stability and prosperity, but also in bringing about political stability, in ensuring equality between men and women, in guaranteeing minimum rights for workers, minimum rights for people who are most in need and most at risk within our societies. We still have more to do, but at least we have made a positive start to it.
The last point that I would make is that we should avoid using the – Article 42. I know it is an important issue for President Barroso and for others to try to move away from unanimity where it is not possible to get it, but if you do that you further alienate not only governments, but the people as well: people who see Europe as an autocratic body trying to force its own will on others.
, Mr President, I would very much like to thank the President of the Commission and Chancellor Schüssel for their help in enabling Denmark and Austria to retain their bans on fluorinated greenhouse gases, and I would like to thank all my numerous fellow MEPs who, last Tuesday, voted in favour of the groundwater rules also taking the form of a minimum directive. Total harmonisation should much more often become minimum harmonisation, so that countries are encouraged to go further in the fight for security, health and the environment. It is also some small degree of progress that codecision in the Council will from now on occur in public. Last year, out of a total of 3 124 laws, the EU adopted 57 laws in this way. What we are managing to get done in public is thus still only the tip of the iceberg. The general principle will continue to be that the EU adopts its laws in 300 secret Council working parties, assisted by 3 000 other secret working parties under the auspices of the Commission. The national parliaments get to decide about the principle of subsidiarity. Seize the opportunity – allow COSAC to deal with the annual programme until October.
That was the praise; now for the criticism. In my opinion, Chancellor Schüssel should be ashamed of calling for the ratification of a Constitution that has been rejected by the people of the Netherlands and of France. Why does he not dare ask his own Austrian people what they think of the Constitution? Why is Finland now to ratify a text that only 22% of Finns support, while 48% are against it? EU Heads of State or Government, be warned – you are heading for a confrontation with the peoples of Europe. Choose yourselves some new populations instead; or start afresh with a convention directly elected to draw up new texts that can then be put to referendums in every country on the same day. That way, it is the citizens who decide. That way, there are no longer closed meetings, like in North Korea, Cuba and COREPER.
Mr President, Mr Schüssel, you have asked us to say , and to display a little more joy. That is something we Alemannians can welcome too, even though people say that when we want to laugh we go into the cellar to do it. However, please let me respond to your musical allusion with a literary quotation. I do not know what you have just shared with the important people in this Chamber, but I would say ‘I hear the message well, but lack Faith’s constant trust’. You know, of course, to beware joy if it stems from repression or denial, because fake joy can make you lose all grip on reality and can then lead to political depression. That is even worse than .
What does the closing balance look like? We are dealing with the greatest peacetime redistribution in human history. A great deal has been promised. What has actually changed? You yourself mentioned the issue of the referendums. What has become of those? Now we no longer hear about them. There is also silence on the question of the European Union’s absorption capacity, as well as on the question of transparency. You yourself said here on 18 January that the amount of money wasted on many programmes is lamentable and that there are remedies for this, namely inspections. Such information should be published, and the right thing to do would be to publish details of subsidies that have been awarded. Yet there is also silence on this matter now.
In the meantime, I have raised two parliamentary questions on this issue. What do your friends at Raiffeisen get, what does the ORF get, what do the others get? Silence is the opposite of transparency, and without transparency there is no democracy. There has been no answer: all there has been is silence, silence, silence, silence, silence, silence and more silence.
Silence leads to stillness and stillness leads to a standstill. That will not do. By the way - and I am sure even you have got wind of this - the Austrian Presidency seems to have acquired the kind of reputation that goes with the nickname , ‘the blow-out meal’. That will not do either. There can only be real joy if we have democracy, controls and justice, and so let us see how far these values can take us.
– Mr President, Mr President of the Commission, Mr Schüssel, ladies and gentlemen, if we review the last two Council Presidency debates, all that can be said is 'the comparison makes us certain'. If, a year ago, we repeatedly emphasised how great a crisis we were in, and if, six months ago, we rejected the results of the Presidency by a two-thirds' majority, we now all agree that, at the end of these six months, the European Union is more successful and in a better position than at the end of 2005.
Today, we are taking stock in the knowledge that not everything can be achieved in six months, in the knowledge that much is still unfinished, and in the knowledge that we still have much work to do. However, we are all of the opinion that the glass is half full, not half empty. The question also arises of whether the Presidency of the Council has been successful in its efforts to improve the quality of cooperation with the European Parliament and the institutions. The answer is yes, and the proof is before us – the considerable presence, the quality of the leadership, the financial perspective and the Services Directive – and, Mr Schulz, not only for the Austrians but also for us Christian Democrats there was never any question of choosing between the neoliberal and the social, because our values mean we have always been committed to the social market economy.
The comitology, the foreign policy financial instruments, the connection with the informal Council meetings, the expansion of Question Time and the ministers for specific remits, the four conferences between the national parliaments, the Council, the Commission and the European Parliament – these are just some of the facts. Our cooperation was successful, and it should continue in this vein.
However, I should also like to say this: we have always been successful when we have put the community of Europe at the heart of our work and have not reduced the European Union to the work of government. In the wake of this successful cooperation between the institutions, we have also got the citizens more deeply involved in this new cooperative approach.
I should also like, on behalf of my Group and my delegation, to thank all the ministers, all the civil servants and, in particular, Mr Winkler and Mr Woschnagg for their excellent cooperation with all the Members of this House.
The other question, too – Croatia, Turkey, Slovenia, Romania and Bulgaria – have demonstrated one thing: we are now following the rules more closely, and glossing over things less. In the spirit of the World Cup, I would say that, after years of own goals and defensive play, the team has rediscovered its form. We are attacking again.
– Mr President, Mr President of the Commission, Mr President of the Council, I too am grateful for the strong presence of the Austrian Presidency here in the European Parliament and for the good cooperation with you, your colleagues in government and all those involved. I should particularly like to single out Secretary-of-State Winkler. He has not just been a man for all seasons, but also a man for all times of the day and night – particularly for the late-night sittings here in the European Parliament.
On the Austrian Presidency's balance sheet, the social aspect is, for me, obviously in the foreground. On the assets side, the conclusion of the Services Directive is certainly a major plus point to which the European Parliament, as has repeatedly been stressed, also made an important contribution. I think, however, that there are also some minus points to be seen if one looks at the financial perspective: for example, one of the biggest cuts has been to the European Social Fund, of all things, there has been no progress on the Working Time Directive, and the targets at the Spring Summit with regard to employment figures were so modest that they have already been overtaken by reality. Perhaps that is now the Council's new tactic – to set such modest, or as some would say realistic, targets and to set the benchmark so low that it is practically impossible to stumble over it.
There is a negative mark in the ecological balance sheet, namely the infrastructure costs directive. Here, too, the European Parliament served the Presidency a very good ball, but unfortunately Vice-Chancellor Gorbach did not catch it, and the European Parliament's attitude, which was more favourable for Austria as well, could not be transferred to the Council.
We have heard nothing at all about other subjects: particularly in women's policy, equality policy and development policy, there has been a real lack of initiatives. On the question of the Constitution, there was nothing more that the Austrian Presidency could achieve. What concerned me a little was the fact that, through the special events, priority has been given almost exclusively to the subsidiarity principle. All of us who took part in those events now have a better idea of what Europe should not do. What we still do not know, though, is what Europe can do to really solve its problems.
Mr President, beyond Chancellor Schüssel’s bonhomie, I think we can sense his frustration at the problem of shepherding 25 fairly feline characters towards agreeing a mandate for a fresh intergovernmental conference. Now that you are becoming freer from the constraints of the Presidency, Chancellor Schüssel, would you wish to push forward the debate by sharing with us your top priorities as subjects, as chapters for renegotiation inside Part III?
– Mr President, Mr President-in-Office of the Council, ladies and gentlemen, this Presidency has certainly equalled, and indeed, broken, a record: there has never before been a Presidency that has congratulated itself quite as heartily as this one.
Travelling between Austria and Brussels over the past six months, one experienced two completely different worlds. The Austrian media were full of great successes being trumpeted by the Austrian Presidency. At EU level and in other Member States, it doubtless all looked rather different. That is not so much the case for the show elements: we have been practically bombarded with . The results that should have come with them, however, were rather less intoxicating.
To return briefly to the Constitution, 'Europe is listening' should have been the motto, but how can we listen if we only talk to a few small groups of elites, such as at the ''. Where were the big parliamentary forums, the great debates with the citizens? Europe needed them as a matter of real urgency. Austria, though, was satisfied with a 'diet' version of debate. The critics of the Constitution had the subsidiarity conference as a forum, but otherwise there was not much to be seen. Everything was postponed and put off.
According to Austria, the budget was a success story, but what really happened? A minimum consensus was arranged, and they were happy to deprive Europe of precisely the resources that it needed in order to fulfil the duties given to it from other quarters. However, this did not affect nuclear research. Despite Austria's oft-stated anti-nuclear policy, there was no round table in this field, but funding for nuclear research was boosted in all areas. No efforts have been made to move away from nuclear power, which is needed as a matter of urgency.
Chancellor Schüssel, you have said that the European life model should be promoted, but what we are talking about here is the European social model! We do not need a half-hearted version, but a complete one. alone are not enough!
Mr President, Chancellor, Commissioner, the most significant issue during the Austrian Presidency was the agreement on new economic guidelines for the period 2007–2013. This was achieved by using the Commission and Parliament as dishcloths to wipe the table clean. European Commission President Barroso’s empty rhetoric did not work. Also evident in Barroso’s speeches on the EU Constitution is a lack of credibility. Perhaps you could say as much to Mr Barroso, Commissioner Rehn.
The Commission’s plan ‘D’ is just that: propaganda, agitating and wheedling from top to bottom. It would have been democratic if the EU Constitution had been pronounced dead. That would have been the kind of democracy we associate with the agreement of a state. The Constitution had to be adopted in all the Member States by common consent. The opposite of democracy with the agreement of a state is dictatorship by a majority.
The EU’s political elite and eurocracy are bad losers. You are bad losers, Mr Austria, Mr Commission and you too, Mr Parliament. You are trying to resurrect a dead constitution; you are asking the Member States to ratify something which will never come into force. You are also asking the same of my country, Finland, where, according to an opinion poll, only 22% of the nation are in favour of ratification of the EU Constitution in Parliament. Shame on you, you opponents of state democracy, who act with a 22% minority!
As a positive aspect of the summit, we note the new transparency of the Councils and comitology. The decision shows that we do not need more in the way of a constitution to improve democracy, but more democratic will. Greater transparency equals better democracy.
Mr Schüssel, Mr President, I should like to offer my warmest congratulations both to the Council Summit, and to the Austrian Presidency on its work. A great many European politicians have their heads in the clouds – constitutional clouds, one might say – which sometimes means that they are unwilling to appreciate the long list of issues successfully dealt with by the European Union.
These include the budget, the Services Directive, the development of cooperation on domestic matters, improved consular cooperation, enlargement of the Schengen area and reform of the EU’s external policies, which is the matter closest to my own heart and which is very close to completion, thanks to Mr Schüssel’s team in Brussels. This list amounts to a great deal.
I do not agree with all these decisions, but I am delighted that they have been taken. Having experienced how effective the EU can be, we should refrain from criticising the Treaty of Nice too harshly, for it is all we have in the way of a Treaty system. Europe functions, and indeed functions very well without a Constitutional Treaty, and proof of this can be seen in the Presidency that is drawing to a close. This experience should be the main premise behind an entirely new reform of the Treaty system. Instead of having its head in the clouds surrounding the Constitution, this reform should have a firm foundation of European experience and European practice, such as that demonstrated by the Presidency that is now coming to an end. I should like to express my warm thanks in this respect.
Mr President, we are in the process of summing up the six-month Austrian Presidency. What exactly has it achieved? It boasts that it has achieved a compromise on the Services Directive. Yet instead of guaranteeing genuine free movement of services within the EU, the regulation that has come into being is incomplete and imprecise. Europe’s chance of seeing an improvement in the external competitiveness of its economy has been squandered.
Secondly, the Presidency has brought about the adoption of the new Financial Perspective for the period 2007-2013. One of the consequences of this Financial Perspective as it stands is ever-increasing cuts to spending under the EU budget on key objectives, such as territorial cohesion and the creation of a level playing field in terms of development opportunities for the poorest regions.
Finally, let us turn to the ill-fated draft Constitutional Treaty, which has been a dead duck for some time now. The Austrian Chancellor said during the summit, and has confirmed today, that the main content of the Treaty must remain intact. Such a statement disregards the will of the citizens of at least two EU Member States. It is likely that the longest-lasting and most spectacular outcome of the Austrian Presidency will be multicoloured barcodes on mass-produced EU knick-knacks.
Mr President, ladies and gentlemen, the outcome of the Austrian Presidency is in essence a Europe of results, ranging from the achievements in controlling immigration to the revival of the role of small and medium-sized enterprises and the involvement of the national parliaments in European integration. It was high time we remembered the fundamental role of the national parliaments, which represent democracy in the Member States: they are the voice of democracy.
This is a Presidency that, among other things, is concluding its term of office with a piece of good news for those of us who support autonomy and regionalism. The Austrian Presidency has also given a signal to that effect, with the revival of regional status and of a less homogeneous Europe – as witnessed by the positive result of the referendum on the independence of Catalonia. Mr Schüssel has given us positive guidelines concerning the fundamental role of small and medium-sized enterprises: he has described them as part of Europe’s hidden potential. They should be supported not only for their research but also for their demands for the abolition of many bureaucratic obstacles.
As for the Brussels summit, I should like to point out that we have unfortunately not been able to reach a final agreement on one of the fundamental issues facing us, that of future enlargements, in part because of the unstable position of some governments, the Italian Government included. Rather, as Chancellor Schüssel rightly said this morning, the accession criteria should be made precise and concrete; they should not remain pure rhetoric. In this connection, Mr D’Alema’s invitation to Members not to assume a dogmatic attitude on this matter is open to criticism.
Mr President, it is a pleasure for me, on behalf of my British Conservative colleagues and as Internal Market Committee coordinator for the PPE-DE Group, to thank the Austrian Presidency for what I think has been a Presidency of real substance and real achievement – I have to say in contrast to their predecessors in the previous six months.
The characteristic of this Presidency, Chancellor Schüssel, has been that you have been essentially realistic. You have not overpromised, but you have got on and delivered. I think the Services Directive has perhaps been the best example of that. Your colleague Martin Bartenstein, who I have got to know very well over the last six months, was quoted in the in December saying that it would be a miracle if you achieved agreement on the Services Directive during your Presidency. Well, there is a remarkable piece of underpromising and overdelivery! That miracle has been achieved by a lot of work between us in this Parliament. I have to say to Mr Schulz, who I was astonished to hear just now claiming that the Services Directive appeared to be a triumph of orthodoxy, that miracle was actually achieved by serious work to produce a liberalising free market directive. In fact, the central clause that unlocked the agreement – the freedom to provide services – came as a result of the committee vote in this Parliament, which was contested by the Socialists. So, let us be clear about what the Services Directive is going to deliver. It is a major step forward for the internal market.
Finally, Chancellor Schüssel, it has been most welcome to see your approach to opening up the Council as regards codecision and in inviting parliamentarians to your meetings. I am very disappointed that my own Foreign Secretary has apparently been against this transparency. All I would say to Mr Schulz is that, when I sat round the table in Graz and heard the approach of the 25 ministers on the Services Directive, it was most certainly not because they felt that it was a triumph for socialism.
– Mr President, I have to tell Mr Harbour that appearance and reality are often not the same.
I wish to thank, above all, the staff of the various ministries, who have done an extraordinary amount of work and really have made a great deal of progress possible. I hope that you will be able not only to keep the best of them, but also to find more for them to do.
In my first speech, Mr Federal Chancellor, I raised with you the issue of minorities in Carinthia, which is a European problem, and I am much obliged to you for coming up with a proposal that constitutes a considerable step forward. I hope that it will also be possible to put this proposal into effect, and that eventually everyone – not least those who live in this province on the border with Slovenia – will recognise that, in Europe, multilingualism and diversity are winners rather than hindrances.
There is no contradiction between the need for us to promote this multilingualism and this diversity in Europe and the need to make progress with the Constitution and move the constitutional process forward. I am very glad that a firm commitment has been made to this. I am all in favour of enlargement, but if we are to take it further – and there are those who are already, today, acting as if Ukraine is going to be a Member State of the European Union within the next few years – then it also has to be ensured that Europe is capable of sustaining such an enlargement. It is those very persons who want this to happen who must make it their business to ensure that we end up with a constitutional process that also results in a definite strengthening of the European Union, for this constitutional process is not an obstacle to future enlargement, but rather the precondition that it should happen at all.
I would like to say something else about Turkey and Croatia. I am very glad that we have made a start on the negotiations. Where Croatia was concerned, that was long overdue, but, as regards Turkey, let me – as one who has always argued in favour of negotiations being commenced with that country – make something clear: as Mr Schulz has already said, our expectation of Turkey is that it should actually discharge all those obligations to which it has committed itself, and that includes the recognition of Cyprus and the opening of harbours and airports.
I am, of course, also in favour of the Greek Cypriot Government, that is to say the Government of Cyprus, doing everything in its power to pave the way for the Turkish-speaking population to share in a single state and hence in the European Union. If both sides – the governments in Nicosia and Ankara respectively – really want progress, then it can happen, but, quite apart from that, Turkey must discharge all those obligations to which it has committed itself, and there have been quite a few utterances from Mr Erdogan that had been better left unsaid.
Mr President, the new buzz-phrase ‘absorption capacity’ has filled newspaper columns all over Europe. What does this phrase actually mean? Is it just a codeword for ‘Operation Stop Turkey’? Does it not show an exceptional lack of leadership and a failure to support and explain the advantages of enlargement? We can see, after all, that trade, growth and consumption have all risen since May 2004. Stability and democracy have been strengthened, and Europe is better equipped to face our common problems. Expansion must not be used as a scapegoat. Political leadership means forming, leading and shaping opinion.
I welcome the moves to increase openness made at the meeting of the European Council in Brussels, but I regret that the question of the seat of the European Parliament was not raised. This matter is an important question of credibility for the whole of the EU and it needs to be discussed in the course of the upcoming overhaul of the Treaties. So far, over 610 000 people from all over Europe have signed the citizens’ initiative for there to be a single seat for the European Parliament. If you ask the people for their opinion, you must also listen to what they say. Chancellor Schüssel, have you signed the proposal?
– Mr President, Mr Federal Chancellor, I would like to follow on from Mr Swoboda’s contribution. Putting up 158 sign posts in Carinthia is a first step, a small obligation based on a supreme court verdict and the terms of the 1955 treaty. Much more generosity is, however, due to this small and ever decreasing Slovenian minority. Austria should show the same understanding towards its own minority as for the Southern Tyroleans, the German-Italian minority in Italy.
One more word on the Brenner Base tunnel project: it is proving to be a bottomless pit for taxpayers’ money. We need to alter our transport policy. Without this, the railway will not stand a chance. We need to improve our existing railways before embarking on isolated projects on such a huge scale.
Mr President, we must be very grateful to Mr Schüssel for his honesty in saying that the substance of the Constitutional Treaty must remain untouched. The message is loud and clear. The political elite knows best; full steam ahead with the Constitution; and do not listen to the people.
Not only that, but Mr Barroso has told us that the next stage, next March, will be a political declaration, the Berlin Declaration. In time he might see that as a public relations miscalculation. Mr Schüssel finished by referring to Beethoven’s Ode to Joy, the anthem of the European Union. I think I can remember some of the words:
I have always thought it unfair that Beethoven should be associated with the European Union given that in his own day he was a fervent opponent of European political integration under Napoleon.
But the musical theme reminds me of another little tune. It did not have as great a composer as Beethoven; it did not have as great a poet as Schiller to write the words, but its words sum up the attitude of Britain towards the European Union:
‘Who do you think you are kidding Mr Schüssel, if you think old England’s done? We are the boys who will make you think again, we are the boys who will stop your little game. Who do you think you are kidding Mr Schüssel?’
Mr President, last week in Strasbourg, I condemned the brazen contempt that we show for public opinion, for the views of voters and for democracy itself when we repeatedly disregard the verdict of successive referendums. Nowhere is this contempt for democracy better illustrated than by the actions of the Austrian Presidency. Both the Austrian President and Chancellor Schüssel have come to this house calling for the resurrection of a European Constitution which is dead in its own terms. Yet, as Eurobarometer studies show, Austria is the Member State where opposition to the Constitution is the highest, at around 80%.
Chancellor Schüssel, you have called for referendums on the Constitution, so why do you not offer a referendum to your own people? Can it be because you know you would suffer a humiliating defeat? How can Austrian leaders show such total disregard for public opinion? I can only think of one plausible explanation: perhaps Chancellor Schüssel is unhappy in his job and is hoping that the Austrian people will vote him out of office!
– Mr President, ladies and gentlemen, we have just heard from the representative of the Vienna Congress. Our colleague has settled in over this period. Mr Schüssel, if we look at the facts it is clear that you have had a remarkably successful Presidency of the Council.
The Financial Perspective, the final shape given to the new REACH chemicals policy, the Services Directive, new initiatives on asylum and migration - none of these was a foregone conclusion. It might almost be thought that your success contradicts the assertion that we need a Constitutional Treaty to enable us to act, because you have proved that there might also be other ways of proceeding. However, I do not share this opinion at all.
I would like to remind you once more that we began work on the proposed ‘Constitutional Treaty’ when we were in the process of accepting ten, twelve or more new Member States and wanted, by means of this project, to make the Union not only more capable of taking action but also more democratic and more transparent. Had we achieved this in good time and, for instance, arranged for competences to be defined in the manner described in the draft Constitutional Treaty, then the people of the Netherlands and France might not have voted against the Treaty.
I would like now, Mr Schüssel, to ask a leading question: are you sure that the Heads of State or Government would be as willing to sign up to the Treaty today as they were then? I am not sure quite how far the consensus that binds us in principle and according to which we need a new set of rules will be maintained. I think we still need to revise our ideas.
Europe obviously needs borders, and not just of the geographical variety. Just a word about Turkey: how long does the Council really want to be held to ransom by the Turkish Government over tariff union agreements. The public are aware of what is going on, and it is unacceptable.
I join those who have thanked the Austrian Presidency for the process that has been planned, for those parts that have been implemented, and I would also like to thank Mr Winkler personally. Mr Chancellor, I trust that all this abundant praise will not harm Mr Winkler, but I must say that it has been a pleasure working with him.
In respect of the Constitution, I would like to thank you for the extremely determined redirection of the process, from the planning of a funeral service for an allegedly defunct project towards the planning of further work. There is no point in debating these clumsy rather than true statements, but it is worth asking the often mentioned question: have we done enough for citizens to feel that the European Community is not only a strict supervisor who punishes and always provides insufficient funds, and to understand that the power of the European Union is behind the joys that we experience in our lives, and it also represents our common future?
National parliaments and national governments, too, have a huge responsibility in this respect. This joint responsibility must be revived and strengthened. I was very pleased to see that the disclosure of the true social conditions in the European Union and the tasks required to move forward were presented in such a prominent place in the starting programme of the Council. I have to say that today we are still, more or less, in the same position, because the President of the Commission spoke of integrated effect assessment and the evaluation of the social effects of the laws.
Therefore, I ask you to ensure that we do not focus only on equal opportunities between the sexes, but also on those who live in deprived areas, the elderly population of Europe, those who became or were forced to become marginalised, the Roma and the immigrants, and the poor children. Their rights are the rights of Europe, and we need the Constitution to ensure this.
For fifty years the Slovene ethnic minority in the Austrian part of Carinthia has waited for the implementation of Article 7 of the Vienna State Treaty, and now that Austria holds the presidency of the European Union, the time has finally come to implement at least some of the rights secured for the Slovene minority in the Constitution, principally that of bilingual topography.
These issues are being resolved at present, but are currently in violation of a number of international minority protection standards. The 10/15 formula does not implement the judgments of the Constitutional Court of Austria. A compromise solution may be to initiate rather than terminate the legal protection of the Slovene minority. This is precisely the objective: to resolve the issue of bilingual topography once and for all. Raising the profile of such a compromise to the level of constitutional law would, in practice, abolish Article 7 of the Vienna State Treaty and prevent its unilateral revision and any breaches of international law.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Commissioner, ladies and gentlemen, a presidency need not be spectacular in order to be successful. Austria has proven that plenty of foresight, realism, consultation and commitment are evidently all that is needed in order to be successful on many fronts, and that deserves credit.
An agreement has been reached on the financial perspectives. Being disappointed with the level of the budgets, but happy with the quality of the outcome of the negotiations, we were able to vote in favour of the Interinstitutional Agreement. Mr Schüssel, you dedicated much of your time to completing the internal market, particularly with the Services Directive. In that respect, your ministers have inspired us to take the bull by the horns. We can now look forward to an even-handed Services Directive, which is what we all set out to achieve.
In addition, an agreement has been reached on comitology, and, in our group at any rate, it has not had a bad reception; another thing that is important to mention is the fact that, under your aegis, the Council has managed to keep the constitution alive; if we have any kind of constitutional treaty by the time of the elections in 2009, then some of the credit for that should certainly go to you.
I have one question in respect of the summit conclusions. Whilst the issue of absorption capacity may be mentioned in the chapter on enlargement, it is not really flagged as a condition for future enlargements. Could you say more about this, or is there as yet no position and are we to wait for the Commission’s document?
Finally, I should like to congratulate you on the decision in favour of transparency in the Council’s decision-making. Hours of on-going uncertainty about the Belgian Government's voting behaviour when determining the common position on the Services Directive perfectly demonstrates the need for this. We support this wholeheartedly. Thank you, Mr President-in-Office; it was a real joy for this House to be working with the whole of your team.
– Mr President, despite the satisfaction and, in certain instances, the self-satisfaction which prevailed following the summit, it is becoming clear that the 25 endeavoured to manage the collective embarrassment which the institutional crisis and the impasse concerning the fate of the Constitutional Treaty continues to provoke.
I fear that the dual approach adopted – and that is not the responsibility of the Austrian Presidency; the problem is a more collective one for the European Union – is nothing but an ordinary attempt to buy time or, to use a topical football analogy, the 25 are playing for time by throwing the ball at the stand until there are better conditions.
How can we be certain, Mr Schüssel, that conditions will be better in 2008? Simply because the government in France will have changed?
I understand that you want there to be a climate of optimism, but I ask you: today, after the conclusions of the European Council, have the scepticism and concerns of the citizens of Europe decreased?
I agree with the objectives set for a Europe of programmes, but how can we be sure about the positive repercussions from the integration of the single internal market, when no reference is made to the need for social and fiscal harmonisation and when no reference is made to the need to deepen economic union at the same time as monetary union? How can the European Central Bank decide to increase interest rates when both governments and ministries of finance have expressed their opposition?
Serious concerns and confusion are also arising in connection with the enlargement strategy for the Balkans. I fear greatly that this confusion has increased in relation to the capacity to absorb it.
Mr President, my thanks go to Austria; Chancellor Schüssel and his orchestra are knowledgeable in EU-related matters.
Under the leadership of Austria, the Services Directive has provided a solution based largely on the results of voting in Parliament. The solution was not actually expected from Austria, but it is a good thing that it has happened. It is balanced, workable and surely better than the original proposal for a directive. The European Union should move forward in matters of the single market and the economy, if Europe as an economic area wants to succeed in global competition and provide its citizens with jobs.
Increased transparency is a good thing, but the decision that has now been made is just a small step and a beginning, but by no means enough, and not yet an end product. In my opinion, the decisions by COREPER and the explanations for them should also be announced ...
Mr Chairman, I would like to make three points.
The first is that I think the Austrian Presidency was a very successful one. In order to have a successful presidency you need three things: one, you need to prepare well; two, you need to be objective; and three, you need a little bit of luck. And I think you had all of those three things, Chancellor Schüssel. You all know that it is not the presidency that makes the agenda, it is the agenda that makes the presidency. If I can make a recommendation, in 1999, you co-chaired with Finland. You will do it again. Neither one of us made it to the World Cup; perhaps we can try sending out a joint team the next time around, because we seem to work quite well together.
My second point is that I think you and the Presidency have pushed the constitutional debate into a new phase. You say, ‘we go from reflection to action’; I say we go from reflection to analysis. We will get a proposal during the German and Portuguese presidencies, and we might even do a little bit of renegotiation during the Slovenian and the French presidencies. But, may I make just one careful proposal – and I am doing so under the close observation of my group chairman and of Mr Daul. We had the Dutch Presidency pushing through the Maastricht Treaty and the Amsterdam Treaty, and the Nice Treaty being pushed through by the French Presidency. If some people want to change the name of the constitution and we finish those negotiations in 2008 during the French Presidency, why do we not call it the Treaty of Strasbourg? How is that for symbolism? I am just floating the idea. Think about it!
The final point I wanted to make is that I think we need to move from a time of euro-pessimism towards euro-optimism. Let us stop whining and blaming. Let us start working and looking at the bigger picture. We are actually doing quite well. With these words I would like to thank the Austrian Presidency and welcome the Finnish Presidency.
Mr President, the Austrian Presidency has been marked by numerous initiatives and challenges on gender issues. Political agreement was reached on the draft regulation establishing the European Institute for Gender Equality, and conclusions on the review of the implementation by the Member States and the EU institutions of the Beijing Platform for Action and on women’s health have been adopted. The roadmap for gender equality was presented, which can be marked as a milestone and a concrete timetable for key actions on gender equality for the period 2006-2010. I welcome in particular the commitment to produce a communication on the gender pay gap next year. This is something on which PES Women, of which I am President, has done a lot of work. We need concrete actions. The legislation dates back to the 1970s but there has not been much progress. The average difference in the EU is still 16%.
The grave situation as regards the trafficking of women has been put at the centre of attention in association with the FIFA World Cup. I have strongly welcomed the campaign launched by German women, showing the red card to forced prostitution and calling for cross-border cooperation in the promotion of the red card campaign, putting forward the idea of zero tolerance of trafficking throughout Europe. On the eve of the World Cup I handed over the final list of signatures to the anti-trafficking campaign to Commissioner Frattini. The largest trade union in Denmark handed over a similar petition with 80 000 signatures. The PSE Group collected 23 000 signatures calling for action by EU Member States to prevent the trafficking of women into Germany to work as prostitutes during the World Cup. Commissioner Frattini was asked to report back after the World Cup with an assessment of the scale of the problem and a summary of the actions taken. There is need for a real debate across Europe on tackling the root causes of trafficking for sexual exploitation, and that means looking for ways to reduce the demand for prostitution. The EU should intensify the fight against trafficking in human beings. Note that we are not going to stop pressing the EU to take this issue seriously.
In conclusion, I wish the music of Mozart not just for the elite, but for all.
Mr President, the reflection period has been more like a paralysis period, which is very reminiscent of the reaction of animals in the countryside when they are blinded by entirely unexpected glints of light.
Schüssel is asking us to be cheerful, Barroso is asking us for confidence and more cheerful colours, but we need something more from them in order to give them what they are asking for. We need more realism in their diagnosis and more courage to face up to what is really necessary. You know what is needed. It seems clear that we have to wait until 2007 for the elections in a Member State in order to really start moving. However, we need to use the extensive possibilities offered by the current Treaties.
In this sense, the movement towards transparency deserves all of the congratulations and we need to start working on realistic options. These realistic options do not include putting an old, completely dried out dish in the microwave and serving it again. We need to cook afresh, because if we just warm up a dish that no one can digest, indigestion will result in it being rejected even more than the first time it was served.
Mr President, Mr Federal Chancellor, the Austrian Presidency of the Council has been a complete disaster – from the point of view of the Austrian opposition parties. They are truly working increasingly hard to find a fly in the ointment. In reality – as we have seen today – things are a bit different. Very many in Europe see Austria’s European Presidency as a success story. I believe it has been just that.
It has been a successful working Presidency overall with many important individual successes and with major issues tackled. The Financial Perspective has been mentioned, as has the breakthrough in relation to the Service Directive, and the important message has been reiterated again and again that the substance of the Constitutional Treaty should, indeed must, be given a chance.
In addition to the major issues there are the numerous important individual issues, far too few of which have, in my view, been mentioned. You yourself have mentioned the Directive on Transport Infrastructure Costs. With this, we have now succeeded in finding a sensible European solution to a dispute over the Transit Agreement that has lasted for 15 years. The same applies to programmes like Marco Polo II, to the Driver’s Licence Directive and to progress on the railway package and on local traffic.
Where many of these issues were concerned, it might have been, and indeed was, possible to hope for a little more. However, politics in Europe amounts either to a painstaking search for consensus or to spectacular actions with little substance. Austria has chosen the former route: small but important steps in and for everyday life in Europe. Finland and Germany would be well advised to follow in these footsteps.
We wish them all the best in the process.
(Applause)
Mr President, today I wish to pay tribute to the Austrian Presidency, and to Austria for having held the Presidency of the European Union in recent months.
I should like to draw the House’s attention to three things. Firstly, the Austrian Presidency has helped to maintain transatlantic relations at a high level, and indeed to deepen relations between the European Union and the United States. It has been apparent that this has been one of the Austrian Presidency’s priorities. I should like to express my particular thanks to the Presidency for the part it has played in ensuring the success of the dialogue between the European Parliament and the US Congress, and in the excellent organisation of the meeting between delegations from the European Union and the United States in spring 2006 in Vienna.
The second issue I should like to highlight is the fact that the Austrian Presidency took the monitoring of racism, xenophobia, homophobia and nationalism throughout the European Union as one of its priorities. This has indeed been one of the Presidency’s priorities, and there can be no doubt that, as far as Austria is concerned, the fight against such phenomena is one of the European Union’s key areas of action.
The third issue to which I should like to draw the House’s attention is the enlargement dimension, which has been steered by this Presidency. I should like to express my thanks for the Presidency’s impartiality. It really can be said that Austria has held the Presidency without resorting to ideology or partisanship, and that it has instead reflected the majority opinion in the European Union. In some ways, one could say that it has represented the voice of the majority in the European Parliament. Above all, I have in mind the role played by the Austrian Presidency in appeasing enlargement-related sentiments and in encouraging moderation in this matter, as well as in ensuring that the enlargement of the European Union is still open to debate.
Mr President, Mr Schüssel, ladies and gentlemen, the balance sheet of the Austrian Presidency’s six-month term is positive, above all in respect of its political achievements. We have seen the last of the phase of Euro-pessimism, of that negative sentiment that the Romans called Today, European politics are looking ahead; despite the resistance of certain countries that emerged at last week’s European Council, we have resumed discussions of the operational project aimed at establishing the European Constitution. In this connection, I believe that Mr Poettering’s proposal must be welcomed by the Council and the Commission.
Although the text signed in Rome will have to be modified in order to receive final approval, I agree with you: the substance of what is to be the European must not be changed. Without the Constitutional Treaty there will be no People’s Europe, nor a European Union capable of fulfilling its role. But what should this role be? It should be based on the principle of subsidiarity, thus satisfying the demands of those citizens that cannot get adequate responses from their own governments and from local bodies.
In this era of globalisation, the Member States, on their own, cannot solve the major issues relating to immigration, to the war on terrorism, to energy policy, to the liberalisation of the market and to the budget. It is therefore Europe’s task to confront these issues, which fortuitously are those that have been examined and, in some cases, resolved by your Presidency – which I genuinely consider to be the forerunner for subsequent presidencies called on to establish the Constitution, thanks also to the active support of the European Parliament.
Chancellor, I should like in conclusion to appeal to you in your capacity as Austrian Chancellor: in the matter of stem cell research, please continue to defend the principle of subsidiarity and ethical values, the heritage of European civilisation.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the European Union is in better shape now than it was a year ago. However, it is not yet what we want it to be. There is still a long way to go, but it is in a better state than it was a year ago and it has shown itself capable of acting in certain areas.
On 26 July we shall hopefully be able to add the foreign policy Financial Perspective to Austria’s achievements. Permit me to take this opportunity to offer sincere thanks in this connection to a pillar of European policy in Brussels, Ambassador Woschnagg.
The Financial Perspective has been agreed, but we can see that, even on these kinds of issue, the veto principle leads only to a victory for the lowest common denominator. This reveals the weaknesses of our decision-making structures.
I am thankful, Mr Schüssel, that we shall now have more transparency in the Council. We have fought for that. It still does not amount to the democracy and citizen’s rights encapsulated in the Constitution, but we can be thankful for the progress made. You have brought the Constitutional Treaty back on track. We can see new opportunities, and I am more optimistic today than I was six months ago.
However, we need to talk about more than the substance. It must be made clear that no one is really bringing Parts I and II of the actual Constitution into question because they represent a balance which no one has so far formulated better. This should be our guiding principle in the debates in the months to come. With regard, in particular, to the internal orientation of the European Union in the light of the Constitutional Treaty, issues relating to Europe’s borders, its absorption capacity and such like have also, under this Presidency, been placed at the centre of the debate. The balance struck between these two aspects – internal structure and external borders – will be important to the future structure of Europe. This is something we need to debate. I hope that the necessary new approaches exist to enable us to advance further in these respects. If we do not make progress in these areas, we will end up with a smaller Europe, and that is something that none of us wants. We do not want Poland and other countries to assume second-class status in Europe.
You are meeting the Americans today and tomorrow. Guantánamo is an important issue, but the United States and Europe are not bound by any treaty. Both, however, have treaties with other countries in the world. We need an institutional framework for relations between Europe and America. Perhaps we can set the ball rolling today.
Mr President, I should like to address the issues briefly. Firstly, the issue of the US summit. I will start with this issue as it has been mentioned by several speakers.
You are entirely right that we need to pay great attention to the transatlantic dialogue and its outcomes. If America and Europe work hand in hand rather than confronting each other, we can really get things moving. We are surely all aware of that. Notwithstanding legitimate critiques of American behaviour – to which we should not turn a blind eye - the American-European friendship and partnership is, moreover, an important foundation stone for the future. I am deeply convinced of this, and I want to express this conviction in this House, even if it may not be universally popular.
We shall therefore lay several very important milestones at this summit. Firstly, an agreement whereby Europe and America will take up arms against product piracy on the basis of very specific concrete actions. We also want to collaborate on the energy question, this being an area in which the Americans are in fact ahead of us. In fact, when it comes to research into renewable energy carriers, the Americans are well ahead of us. Together we could get things moving, partly in the interests of the Kyoto objectives, climate protection and a lot more. Foreign policy is also important. The Near East, Iran, Iraq and Afghanistan all constitute important issues, and it goes without saying that we are not losing sight of long-term goals such as a transatlantic free-trade zone and an overall treaty.
You can be sure that the issues of human rights, Guantánamo and CIA overflights will naturally be discussed. I mentioned these matters personally during my visit to Washington in December. I also say this because, during the Austrian Presidency, we have begun a dialogue with legal experts - John Bellinger of the and, now, the Office of the Legal Advisor in Austria - on what is to be done in practical terms. It is a little-known fact that Hans Winkler was also one of the pioneers of this dialogue, and I agreed the proceedings with Mr Bush in December. The fact that there are gaps in international law is obvious. These gaps are being discussed quite intensively in America, with decisions being made by the highest courts.
Yesterday’s Austrian ‘Standard’ published an interview with John Bellinger which I find very interesting. We have been able to eliminate some elements from the dispute that are of great importance to me, and I hope that tomorrow the situation will remain the same. There should be no part of the world in which human rights do not apply. There must be no torture, whatever the standard by which this is measured. There must be no abduction of persons and no detaining them in secret prisons or detention centres or whatever these might euphemistically be called. This must be expressed in the knowledge that at the same time - and we partly have the Americans to thank for this – we can and must do a great deal to export democracy, strengthen NGOs and strengthen civic or civil society. These issues are being discussed.
Secondly, I turn to the subject of transparency. I really do not want to fight an Austrian election, because that is not my intention. It is interesting, however, that the Austrian Greens have all left the Chamber. To accuse me of not seeking dialogue with the people seems to me to be a little unfair, for the ‘Café d’Europe’ was really an attempt to become involved with everyday life. The fact is, the idea of Europe originated in the coffee houses. Europe was born in the coffee houses of Europe. Moreover, Europe is still being created in the cafés of Europe, where many writers, philosophers and journalists are continuing what Coudenhove-Kalergi started. To dismiss Europe as a project of the elite is, if you will pardon my saying so, simply unjustified.
We are also exploiting the new media. I am surprised by the fact that our own website, ‘The future of Europe; Europe is listening’, has had eight million visitors. How many politicians have the opportunity to speak directly to eight million people? We have also had 32 million visitors to the Presidency website. In fact, I think that we can do more and that we should have the confidence to do more. This has nothing to do with self-congratulation. It is simply about working in a professional way with the new media.
I turn now to the subject of enlargement. This issue is very important to me, as, in 1998, I was the Austrian Foreign Minister and Council President when we began the enlargement process. It was sometimes an uphill struggle. Majority opinion in Austria was sometimes against me and my strategy. However, we remained steadfast and, today, we have, for example, in connection with what was the very contentious issue of the accession of the Czech Republic, a majority that is now pleased that that country joined the EU. I am very happy about this. That is to say, it is only right. It is just a question of standing up for enlargement, and Mr Rehn, who is investing a lot of time and energy in the matter, can confirm the need to make such a stand. Ten years ago, the wage and income differential between ourselves and the new Member States was 10:1. Today it is half that. This is a win-win situation. We can export, we have a virtual Hong Kong on our doorstep and we can profit from this impetus for growth. We just need to have faith in ourselves, to position ourselves well and to spread positive news rather than the usual negative rumours.
The Turkish issue is also part of the overall picture. We must speak truthfully. I have fought hard to open negotiations with Turkey and also to bring this chapter to a conclusion. We need to be clear about one thing, however: obligations must be honoured. The obligations contained in the Ankara Protocol must be honoured in full, and, coming when they did, the statements of last week, which have been very disappointing for all those who have shown great commitment to the European route of binding Turkey to Europe, were an example of particularly bad timing on our part.
I turn now to my last but one point: the Constitutional Treaty. Allow me to speak openly here. We need some new elements. This is obvious to everyone who feels affection for this painfully acquired child of European unity. We all know this. Forgive me, but I am not keen on the term ‘Constitutional Treaty’. It has, in any case, been a very peculiar compromise. What we have is neither a Constitution nor a Treaty, but a Constitutional Treaty. Let us give it another name, because it resonates with other implications. People must already be aware of that. What is more, we will of course need interpretations. That is why this Messina-type declaration is quite important. Why was there some opposition to this Constitutional Treaty? Because there were concerns that liberal or other tendencies were being over-emphasised.
I am of a different opinion. I believe that the Constitutional Treaty contains solid individual social basic rights. It contains twelve concrete basic rights which can be enforced right up to the level of the European Court of Justice. Nobody knows about them, however. I believe that we must try to bring this element of European life and of the European social model more into the spotlight. If we can do that, then we shall be in a better position and less vulnerable to criticism, for, according to Eurobarometer - – if I read the figures correctly - 63% of Europeans are in favour of such a Constitution or Treaty. It is not right that a minority put its stamp on the whole of Europe. It must be possible to come to a common solution, characterised by consensus, even while some are bound to find fault. That is democracy, after all. It must be possible for the majority to fight for a majority view, and that is what I am doing.
I shall say a few words about the subject of sign posts, just to put everyone in the picture. Last year in Austria, I was partly responsible for having 20 extra bilingual signposts put up with the cooperation of the Austrian Regional Governor, a measure that was greatly welcomed by all the political parties. I now have an ordinance in the course of being appraised which will provide for a further 60. We expect the Constitutional Court of Appeal also to recognise the ordinance this week, and we shall produce the final resolution next week. However, for me the most important issue is not that of the sign posts. The greatest success for minority politics in Carinthia is that 36% of all school-age children in Carinthia now attend bilingual primary school classes and learn German and Slovenian – voluntarily.
That is the real success of the European model: the fact that we are voluntarily becoming curious about our languages.
It makes me very happy to hear praise that we have introduced a bit of realism. I have no time for those who mutter that it is all hot air and will evaporate tomorrow. We need to prepare in a very professional manner for what we have to do, and the Finns will do just that. I wish them well. Matti Vanhanen and his team and Erkki Tuomioja and all the rest will do so just as we have, as will the Germans thereafter.
However, we still have something to learn, and not only culturally but also in terms of sport, from what is now happening. I have just worked out that, so far, we have seen 32 matches in the football world cup, of which 20 have pitted Europe against the rest of the world, that is to say against other continents. We have won twelve, drawn four and lost four. That is not bad for a global player and, if we do the same in our political dealings, nothing can go wrong anymore.
. Mr President, after the Chancellor’s comprehensive summing-up of the debate, let me just say a few words about enlargement after the European Council.
The Commission welcomes the conclusions on enlargement of the European Council, skilfully presided by the Austrian Presidency. These conclusions pave the way for a new consensus on enlargement in the European Union. This new consensus should, above all, enhance our enlightened self-interest to extend the zone of peace, democracy and prosperity in Europe, while, at the same time, ensuring our capacity to function effectively and gradually absorb new members.
I want to draw your attention to three particular conclusions. Firstly, the European Council rightly underlines the success of EU enlargement by stating that it has proved a historic opportunity contributing to peace, security, stability, democracy and the rule of law, as well as to growth and prosperity in the Union as a whole, to which Chancellor Schüssel rightly referred.
Secondly, I am satisfied that the European Council did not change the criteria of accession that were agreed in Copenhagen in 1993. No new criteria were set up; instead, the European Council reaffirmed that it will honour its existing commitments . Thus it confirmed the EU’s consolidated enlargement agenda, which covers south-eastern Europe, i.e. Bulgaria and Romania, Turkey and Croatia and the other countries of the western Balkans. I shall have an opportunity to talk about Turkey and its reforms and commitments at this afternoon’s meeting of Parliament’s Committee on Foreign Affairs.
Thirdly, the European Council stresses the importance of ensuring that in the future the Union is able to function politically, financially and institutionally as it enlarges, and to further deepen Europe’s common project. It is a very important dimension and objective for this House and for the Commission.
As we know, the European Council will hold a debate in December 2006, and the Commission was invited to report on all the relevant aspects of enlargement pertaining to the Union’s absorption capacity. This corresponds by and large to Parliament’s resolution following the Brok report some time ago.
The Commission will duly and gladly present a strategy document on enlargement, including absorption capacity, as part of our enlargement package in October/November 2006. I have started to prepare that document, and we are looking forward to a substantive and responsible enlargement debate with Parliament and the Council. This debate should not be limited just to the EU institutions: it should also reach out to civil society, both in the Member States as well as in the candidate countries.
It is time to create a new consensus on EU enlargement policy, based on the consolidation of our commitments, rigorous application of conditionality and better communication with our citizens. That is the best way to ensure that enlargement remains a success story, as has now been acknowledged by the European Council.
The debate is closed.
Ladies and gentlemen, Mr President, firstly, please allow me to congratulate the Austrian Presidency and Mr Wolfgang Schüssel, the President, for their work and the results achieved in the past six months.
In the course of its term, the Austrian Presidency has had to face considerable challenges. Further work is required in respect of the Constitutional Treaty before a final – and hopefully positive – decision is reached. The ‘parallel approach’ which, on the one hand, continues the reconciliation work regarding the future of the Treaty, and on the other hand, focuses more resolutely on results and projects that facilitate daily processes to a higher extent, seems to be correct. I find that the published list containing the successful initiatives that can be implemented by 2010 is very useful in this respect. I believe that the adoption of a time schedule regarding continuation has been a particularly significant step forward.
However, I think it is unfortunate that real, substantial decisions have not been reached even during the Austrian Presidency on issues that are always postponed, such as the regulation of working hours. Still, I welcome the initiative that a solemn political statement on European values and endeavours should be made at the March 2007 European Union Summit in Berlin, which will commemorate the 50th anniversary of the Treaty of Rome.
I agree that in the case of codecision procedures Council sessions should be public, and I support the accession of Romania and Bulgaria to the European Union, in the hope that this will improve the situation of the Hungarian ethnic minority.
The new Finnish Presidency will inherit numerous unresolved problems, and it will have to focus in the future on economic reforms, social justice, safety and stability, as well as the role of Europe in the world.
I declare the session of the European Parliament adjourned.